211 Ga. 888 (1955)
89 S.E.2d 518
DELFOSSE
v.
COLEMAN et al.
19105.
Supreme Court of Georgia.
Argued September 16, 1955.
Decided October 11, 1955.
George P. Dillard, W. Dan Greer, for plaintiff in error.
James M. Roberts, Cohen, Roberts & Kohler, contra.
DUCKWORTH, Chief Justice.
The contract for the sale of land, which the petition in count one seeks to have specifically performed, or in count two to recover damages because of an alleged breach thereof, is fatally defective in that it relates to only 36 lots of a group of 51 as shown on the plat referred to, and there is nothing therein to identify the 36 lots referred to. Also, it is expressly made subject to approval of tentative layout of subdivision without indicating whose approval; and it is expressly subject to approval of construction and permanent-loan financing without intimating who is to thus approve. The petition, based upon such void contract, alleges no grounds for the relief sought, and the court did not err in sustaining the general demurrer and dismissing the same. Code § 96-101. Compare Marsh v. Baird, 203 Ga. 819 (48 S. E. 2d 529); Haygood v. Duncan, 204 Ga. 540 (50 S. E. 2d 214); Bowles v. Babcock & Wilcox Co., 209 Ga. 858 (76 S. E. 2d 703).
Judgment affirmed. All the Justices concur.